Citation Nr: 1228166	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-13 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome. 

3.  Entitlement to a an initial rating in excess of 10 percent prior to August 12, 2009, and in excess of 30 percent thereafter for right carpal tunnel syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing was held at the RO in August 2009.  A copy of the transcript of that hearing is in the claims file.  In May 2010, the Board remanded the claims for additional development.  

By way of a December 2011 rating decision, the Veteran's evaluation for the right shoulder disability was increased to 10 percent from September 25, 2006, the left knee disability evaluation was increased to 10 percent from September 25, 2006, and the evaluation for right carpal tunnel syndrome was increased to 10 percent from September 25, 2006, and to 30 percent from August 12, 2009.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The December 2011 rating decision also granted service connection for a left shoulder disability, to include left shoulder impingement.  Since, to the Board's knowledge, the Veteran has not disagreed with the rating or effective date assigned, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

The Board regrets the additional delay.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

As noted above, the appellant and his spouse provided testimony at a hearing before a Veterans Law Judge in August 2009.  In May 2010, the Board remanded the Veteran's claims for further development. 

In June 2012, the Board notified the Veteran that the Judge before whom he had testified in August 2009 was no longer employed by the Board.  The appellant is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Accordingly, the Veteran was offered an additional opportunity to testify before the Board.  In July 2012, the appellant requested to attend a Board hearing to be held at the RO in Jackson, Mississippi.  Thus, a remand is appropriate to schedule a Board hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the RO in Jackson, Mississippi.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


